UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November 12, 2010 THE NATIONAL SECURITY GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 0-18649 63-1020300 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 661 East Davis Street Elba, Alabama (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (334) 897-2273 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure In accordance with Securities and Exchange Commission Release No. 33-8216, the following information is furnished to the Securities and Exchange Commission pursuant to Item 12, “Disclosure of Results of Operations and Financial Condition.” This information shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. On November 12, 2010,The National Security Group, Inc. issued a press release announcing its financial results for the three months and nine months ended September 30, 2010. A copy of this press release is attached as Exhibit 99.1 to this report and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits (c) Exhibits ExhibitNo. Description of Document Pressrelease, dated November 12, 2010, issued by The National Security Group, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. The National Security Group, Inc. Dated:November 12, 2010 By:/s/ Brian R. McLeod Brian R. McLeod Chief Financial Officer
